Citation Nr: 9905442	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-31 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for bronchitis.

2.  Entitlement to service connection for a pulmonary 
disorder, including obstructive lung disease.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1955 to 
August 1958.

The instant appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, Puerto Rico, which denied an application 
to reopen a claim for service connection for bronchitis and 
also denied claims for service connection for obstructive 
pulmonary disease, a sinus disorder, and asthma.

The appellant, in a written statement dated in June 1994, 
seems to have raised an application to reopen a claim for 
entitlement to service connection for a blood disorder.  The 
Board notes that an application to reopen a claim for service 
connection for a blood disorder, diagnosed as congenital 
hemolytic icterus (Thalassemia minor) was last denied in a 
December 1988 rating decision.  Since this issue has not been 
developed by the RO, it is referred to the RO for appropriate 
action.  The issue is not inextricably intertwined with the 
issues on appeal.  Kellar v. Brown, 6 Vet.App. 157 (1994).


FINDINGS OF FACT

1.  The last final disallowance of a claim for service 
connection for bronchitis was a December 1988 rating 
decision.  The appellant did not perfect an appeal in 
connection with that decision within the time allowed by law 
and regulations.

2.  The evidence which has been presented or secured since 
the December 1988 rating decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for bronchitis because there 
is no new evidence of the incurrence or aggravation of 
chronic bronchitis in service or of a connection between the 
appellant's chronic bronchitis and service.

3.  The service medical records are silent for treatment or 
diagnosis referable to obstructive pulmonary disease, a sinus 
disorder, or asthma.

4.  The service medical records reveal that the veteran 
complained once of sinus trouble, and he also noted in one 
report that at one time he had ear, nose, or throat trouble, 
chronic or frequent colds, sinusitis, and chronic cough. 

5.  VA treatment records show that the veteran was first 
diagnosed with obstructive pulmonary disease, sinusitis, and 
bronchial asthma many years after service.

6.  There is no objective medical evidence of record which 
links the appellant's complaints in service to his recently 
diagnosed obstructive pulmonary disease, sinusitis, and 
bronchial asthma.


CONCLUSIONS OF LAW

1.  The December 1988 rating decision denying service 
connection for bronchitis is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).

2.  Evidence received since the December 1988 rating decision 
denying service connection for bronchitis is not new and 
material evidence, and the appellant's claim for service 
connection for bronchitis has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The claims for entitlement to service connection for a 
pulmonary disorder, claimed as obstructive pulmonary disease, 
a sinus disorder, and asthma are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence claim

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991). New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In a recent decision, the United States Court of Appeals for 
the Federal Circuit set forth new guidance regarding the 
adjudication of claims for service connection based on the 
submission of "new and material evidence."  Hodge v. West, 
155 F.3d 1356.  As cited above, 38 C.F.R. § 3.156(a), 
requires that in order for the new evidence to be material, 
it must be "so significant that it must be considered in 
order to fairly decide the merits of the claim."

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  The 
appellant's service medical records include an October 1955 
enlistment examination which noted a normal clinical 
examination of the lungs and chest and a negative chest X-
ray.  In September 1956 the veteran sought treatment for a 
productive cough which he had had for two weeks.  He was 
hospitalized for several days and diagnosed with acute 
bronchitis.  A chest X-ray was negative.  The service 
clinical records show that the veteran was treated twice for 
colds in 1957.  

During an August 1957 examination he complained of catarrh.  
He stated he had ear, nose, and throat trouble, chronic or 
frequent colds, and a chronic cough.  A chest X-ray was 
normal as was clinical examination of the lungs and chest.  
In July 1958 the veteran underwent a medical board 
examination and extensive work-up in connection with a 
Thalassemia minor diagnosis.  Chest X-rays were consistently 
normal as was clinical evaluation of the lungs and chest.  
During his August 1958 separation examination, a chest X-ray 
was normal as was clinical examination of the lungs and 
chest.  He denied ear, nose, and throat trouble, chronic or 
frequent colds, and a chronic cough.

The appellant first filed a claim for benefits in September 
1958.  By rating decision dated in November 1958 service 
connection for acute bronchitis, which had been treated in 
service, was denied because it was not found during a 
September 1958 VA examination.  The veteran was informed of 
that decision by letter dated that same month.  He did not 
appeal that decision, and it became final.

The appellant next filed a claim for benefits for "pulmonary 
and bronchitis" in 1976.  He was informed he would have to 
submit medical evidence of current bronchitis in order to 
reopen his claim.  VA treatment records from 1975 and 1976 
noted that the veteran had a dry cough in October 1975.  
Another record noted occasional wheezes, and he was 
hospitalized in February 1976 for an exacerbation of 
Thalassemia minor due to an upper respiratory tract 
infection.  By rating decision dated in August 1977 the 
veteran's claim was denied as no continuity of bronchitis was 
shown between service and the complaints in 1975.  The 
veteran was informed of that decision by letter dated the 
next month.  He did not appeal that decision, and it became 
final.

The appellant filed another claim for benefits for bronchitis 
in April 1988.  He provided private treatment records from 
1959 from Jackson Memorial Hospital in Miami, Florida, which 
revealed treatment for Thalassemia minor.  A chest X-ray 
dated in September 1959 showed findings compatible with 
aspiration pneumonia.  VA treatment records from 1967 to 1988 
showed a chronic or sub-acute upper respiratory infection in 
July 1972.  An August 1976 record noted chronic lung disease 
and that the veteran was a heavy smoker.  In a 1978 record 
the veteran complained of shortness of breath which he 
associated with his military service.  It was noted that the 
veteran had smoked two packs of cigarettes per day for 15 
years.  The assessment was probable bronchitis.

Records in the 1980s also noted chronic respiratory 
infections and bronchitis periodically.  By rating decision 
dated in December 1988 the veteran's claim to reopen was 
denied, and the veteran was informed of that decision by 
letter dated that month.  He did not appeal that decision, 
and it became final.

The question in this case is whether new and material 
evidence has been submitted since the December 1988 decision 
which would be sufficient to reopen the claim for bronchitis.  
For the purposes of reopening the issue would be whether 
there is a link between any current diagnosis of bronchitis 
and service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

The pertinent evidence of record compiled after the December 
1988 rating decision which supports the veteran's bronchitis 
claim includes: (1) a September 1993 written statement from a 
private physician who reported that the veteran had 
bronchitis currently and that he had treated the veteran for 
bronchitis "on several occasions;" (2) VA treatment records 
dated from 1989 to 1997 which show diagnoses of chronic 
bronchitis and a June 1995 hospitalization for acute 
bronchitis; and (3) the veteran's statements.  The veteran 
contends that he has chronic bronchitis which began in 
service. 

Applying VA's definition of new and material evidence in 
38 C.F.R. § 3.156(a), the Board finds that the aforementioned 
material is new because it had not previously been submitted 
to agency decisionmakers.  Moreover, the Board finds that the 
aforementioned records are not cumulative or redundant of 
other evidence of record.  Accordingly, the Board concludes 
that these records are "new" evidence.  

However, the Board does not find that the new evidence "is 
so significant that it must be considered in order to fairly 
decide the merits of the claim" for service connection for 
bronchitis.  38 C.F.R. § 3.156(a) (1998).  The new evidence 
does not show the incurrence or aggravation of chronic 
bronchitis in service and it does not provide a basis for a 
conclusion that a connection exists between the appellant's 
currently diagnosed chronic bronchitis and his period of 
active duty.  The service medical records show one episode of 
acute bronchitis which did not recur in service.  In fact, 
the veteran's separation examination noted no complaints, 
treatment, or diagnosis referable to bronchitis.

Furthermore, the new evidence is not material because it does 
not contribute "to a more complete picture of the 
circumstances surrounding the origin of" the appellant's 
claimed chronic bronchitis.  See Hodge, 155 F.3d at 1363.  In 
fact, other than the appellant's statements, which were 
previously assessed and rejected, there is no new positive 
evidence which addresses the critical elements of this claim.  
As a layman the appellant is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  

Accordingly, the Board concludes that new and material 
evidence that is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted, and therefore the appellant claim for 
service connection for bronchitis may not be reopened.

Service connection claims

Under 38 U.S.C.A. § 1131 compensation will be provided if it 
is shown that the appellant suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  However, a current 
disability must exist.  Rabideau v. Derwinski, 2 Vet.App. 141 
(1992).  Moreover, service medical records must show the 
claimed disability and there must be medical evidence that 
links a current disability with events in service or with a 
service-connected disability.  Montgomery v. Brown, 4 
Vet.App. 343 (1993).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995)(citations 
omitted).  The Board finds that this requirement has not been 
satisfied for the appellant's claims for service connection 
for obstructive pulmonary disease, a sinus disorder, or 
asthma.

The veteran's service medical records do not show any 
diagnosis of obstructive pulmonary disease, a sinus disorder, 
or asthma.  Chest X-rays were consistently negative.  During 
an August 1957 examination he complained of sinus trouble.  
He also indicated that he had at some time ear, nose, or 
throat trouble, chronic or frequent colds, sinusitis, and 
chronic cough.  He denied asthma at that time.  However, at 
the time of his August 1958 separation examination, he denied 
that he had ever had or that he currently had ear, nose, or 
throat trouble, chronic or frequent colds, sinusitis, 
hayfever, asthma, and chronic cough.  Clinical evaluation of 
the lungs and chest was also normal at separation. 

In March 1994 the veteran filed a claim for benefits for 
asthma, a pulmonary condition, obstructive lung disease, and 
a sinus disorder.  The Board has reviewed private and VA 
treatment records from 1959 to 1997.  Findings consistent 
with aspiration pneumonia were noted in a September 1959 
private chest X-ray.  A July 1972 VA treatment record noted 
that the veteran had a chronic or sub-acute upper respiratory 
infection.  An upper respiratory infection was also noted in 
January 1973.  In August 1976 the veteran was assessed with 
chronic lung disease.

The veteran complained of shortness of breath in January 1978 
which was attributed to bronchitis, and a long history of 
heavy smoking was noted.  In February 1979 he was assessed 
with a probable viral upper respiratory infection.  March and 
May 1982 VA outpatient treatment records note complaints of a 
productive cough and sputum.  The assessment in May was rule 
out bronchiectasis and rule out chronic bronchitis.

A 1985 VA treatment record noted that the veteran had recent 
problems with sinusitis.  In June 1986 he was assessed with 
chronic sinusitis.  A subsequent ear, nose, and throat 
consultation gave the impression of vasomotor rhinitis.  A 
September 1986 record noted that X-rays of the sinuses 
revealed cloudiness of the maxillary sinuses with 
mucoperiosteal thickening.

An October 1990 VA treatment record noted chronic obstructive 
pulmonary disease (COPD) and bronchial asthma.  In July 1995 
the VA treatment records noted chronic lung disease.  A July 
1996 chest X-ray showed an atherosclerotic aorta.  The lungs 
were clear of infiltrates and well-expanded.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that there is a link between 
his chronic sinusitis and chronic lung disease and asthma, 
first diagnosed many years after his separation from service, 
and his period of service, these claims must be deemed not 
well grounded and therefore denied.  While the veteran 
complained of sinus problems, colds, and coughing in service, 
the medical evidence reveals that he was not diagnosed with 
chronic sinusitis until 1986.  He was first diagnosed with 
COPD and asthma in 1990.  There is no medical evidence that 
links the veteran's in-service complaints to his post-service 
diagnoses.

As a layman the appellant is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
applications for service connection for a sinus disorder, 
obstructive pulmonary disease, and asthma.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).  Whereas the Board has 
determined that the appellant's claims for service connection 
is not well grounded, VA has no further duty to assist the 
appellant in developing facts in support of this claim.  
Schroeder v. West, No. 97-131 (U.S. Vet. App. Feb. 8, 1999); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  Although 
where a claim is not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Here, the appellant had not made VA 
aware of specific, additional evidence that is not of record 
which could serve to well ground his claims.  The RO 
fulfilled its obligation under section 5103(a) in an April 
1996 statement of the case which informed the appellant that 
the reason his claims for obstructive lung disease, a sinus 
disorder, and asthma had been denied was that there was no 
evidence of chronic disabilities subject to service 
connection.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claims, they must 
be considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since these 
claims are not well grounded, they must, accordingly, be 
denied.  Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. 
Brown, 6 Vet.App. 14 (1993).


ORDER

An application to reopen a claim for service connection for 
bronchitis is denied, and claims of entitlement to service 
connection for obstructive pulmonary disease, a sinus 
disorder, and asthma are also denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

